SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 30, 2007 THE TRADESHOW MARKETING COMPANY, LTD. (Exact name of registrant as specified in its charter) (former name or former address, if changed since last report) Nevada 001-32619 06-1754875 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 4550 East Cactus Road, Suite 220 Phoenix, AZ 85032-7702 (Address of principal executive offices) (800) 585-8762 (Registrant’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The Tradeshow Marketing Company, Ltd. From 8-K Current Report Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. Resignation of Officer(s) On October 30, 2007, Bruce Kirk resigned as President and CEO of the Registrant, effective immediately. Appointment of Officer(s) On October 30, 2007, Luniel De Beer, a member of the Registrant’s Board of Directors, was appointed as Chief Executive Officer and President by the Board of Directors. Mr. de Beer has acted as the Chief Technology Officer of the Company from September 1, 2005 to the present. Previously from 2004 to 2005, Luniel worked with Ekaria LLP to create and manage the Operations group responsible for managing the daily operations of the American Express corporate procurement solution and the American Express Membership Rewards eCommerce solution, named ShopAmex.
